Exhibit 10.12(f)



 
MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT
(Wyoming Oil and Gas Properties)

FROM
LILIS ENERGY, INC., Mortgagor
a Nevada corporation
(Charter/File/Organizational I.D. No. E0615822007-2)

 

TO
HEARTLAND BANK,

in its capacity as Agent, Mortgagee

Dated as of January 8, 2015

 



A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

THIS INSTRUMENT IS A MORTGAGE OF BOTH REAL AND PERSONAL PROPERTY AND IS, AMONG
OTHER THINGS, A MORTGAGE OF CHATTELS, A SECURITY AGREEMENT, A FIXTURE FILING AND
A FINANCING STATEMENT.

 

“THIS INSTRUMENT CONTAINS AFTER ACQUIRED PROPERTY PROVISIONS.”

 

“THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.”

 

THIS INSTRUMENT WAS PREPARED BY, AND RECORDED COUNTERPARTS SHOULD BE RETURNED
TO:

 

JACKSON WALKER L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202-3797
Attention: David S. Stolle

 



 

 

 

MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

THIS MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this
“Mortgage”) is from LILIS ENERGY, INC., a Nevada corporation, as Mortgagor (the
“Mortgagor”), to HEARTLAND BANK, an Arkansas state bank, as administrative agent
(“Agent”). The addresses of the Mortgagor and the Mortgagee are set forth in
Section 9.14 hereof.

 

ARTICLE I
DEFINITIONS

 

1.1. For all purposes of this Mortgage, unless the context otherwise requires:

 

“Accounts and Contract Rights” means all accounts (including accounts in the
form of joint interest billings), contract rights and general intangibles of the
Mortgagor now or hereafter existing, or hereafter acquired by, or on behalf of,
the Mortgagor or the Mortgagor’s successors in interest, relating to the sale,
purchase, exchange, extraction, transportation or processing of Hydrocarbons
produced or to be produced from the Mortgaged Property, together with all
accounts and proceeds accruing to the Mortgagor attributable to the sale of
Hydrocarbons produced from the Mortgaged Property.

 

“As-Extracted Collateral” means Hydrocarbons which may be extracted from the
Mortgaged Property, and the accounts relating thereto, which will be financed at
the wellheads of the wells located on the Mortgaged Property and accounts
arising out of the sale thereof.

 

“Borrower” means the Mortgagor.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas, are authorized or required by Law to
remain closed.

 

“Certificates of Ownership Interests” means the Certificates of Ownership
Interests, if any, delivered by the Mortgagor in connection with the Credit
Agreement.

 

“Code” means the Uniform Commercial Code as in effect in Colorado.

 

“Credit Agreement” means the Credit Agreement between the Borrower and Agent,
for the benefit of the Lenders, pursuant to which one or more of the Notes were
issued, as the Credit Agreement may be amended from time to time.

 

“Credit Parties” means Agent, any other Lender, and “Credit Party” means any of
them.

 

“Effective Date” means the date on which this Mortgage is executed.

 



1

 

 

“Event of Default” has the meaning stated in Article VII of this Mortgage.

 

“Exhibit A” means, unless specifically indicated otherwise, Exhibit A attached
hereto.

 

“Hydrocarbon Proceeds” has the meaning stated in Section 5.1 of this Mortgage.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline
and condensate and all other liquid or gaseous hydrocarbons.

 

“Indebtedness” or “Secured Indebtedness” means all the indebtedness,
obligations, and liabilities described or referred to in Section 3.1 of this
Mortgage.

 

“Lands” means the lands described in Exhibit A and shall include any lands, the
description of which is contained in Exhibit A or incorporated in or referred to
in Exhibit A by reference to another instrument or document, including, without
limitation, all lands described in the Oil and Gas Leases, and shall also
include any lands now or hereafter unitized, pooled, spaced, or otherwise
combined, whether by statute, order, agreement, declaration or otherwise, with
lands the description of which is contained in Exhibit A or is incorporated in
Exhibit A by reference.

 

“Law” means at any time with respect to any Person or its Property, any statute,
law, executive order, treaty, ordinance, order, writ, injunction, judgment,
ruling, decree, regulation, or determination of an arbitrator, court or other
Governmental Authority, existing at such time which are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Lender” means Heartland Bank, in its capacity as a lender, and such other or
additional lenders as may from time to time be parties to the Credit Agreement,
and each of their successors and assigns.

 

“Loan Obligations” means the “Obligations,” as such term is defined in the
Credit Agreement.

 

“Loan Documents” means the Notes, this Mortgage, the Credit Agreement and all
other documents, instruments and agreements delivered to the Mortgagee at any
time in connection with the Credit Agreement, as any of the foregoing are
amended, extended, renewed, restated or supplemented from time to time.

 

“Mortgaged Property” has the meaning stated in Article II of this Mortgage.

 

“Mortgagee” means Agent, as contractual representative for itself and the other
Credit Parties.

 

“Net Revenue Interest” means Mortgagor’s share of the total production of oil,
gas and other Hydrocarbons produced from the Lands, after deducting Mortgagor’s
share of all lessors’ royalties, overriding royalties, production payments and
other payments out of, or measured by, production.

 



2

 

 

“Notes” means the promissory note or notes identified in Section 3.1.1 of this
Mortgage, and all renewals, extensions, replacements and modifications thereof
or additional promissory notes issued under the Credit Agreement.

 

“Oil and Gas Leases” means, collectively, oil, gas and mineral leases, oil and
gas leases, oil leases, gas leases, other mineral leases, subleases and
assignments of operating rights pertaining to any of the foregoing, and all
other interests pertaining to any of the foregoing, including, without
limitation, all royalty and overriding royalty interests, production payments
and net profit interests, mineral fee interests, and all contingent reversionary
and carried interests relating to any of the foregoing and all other rights
therein, which are described and/or to which reference may be made on Exhibit A
and/or in any document or instrument referred to in Exhibit A and/or which cover
or relate to any of the Lands.

 

“Operating Equipment” means all personal property and fixtures pertaining,
affixed or incidental to, situated upon or used or useful in connection with all
or any part of the Mortgaged Property, including, without limitation, all
surface or subsurface machinery, equipment, facilities, or other personal
property of whatsoever kind or nature (excluding drilling rigs, trucks,
automotive equipment or other personal property taken to the premises to drill a
well or for other similar temporary uses) now or hereafter located on any of the
Lands which are useful for the production, treatment, storage, transportation or
sale of oil or gas, including, but not by way of limitation, all oil wells, gas
wells, water wells, injection wells, saltwater disposal wells, casing, tubing,
rods, pumping units and engines, Christmas trees, derricks, separators, gun
barrels, flow lines, tanks, gas systems, (for gathering, treating and
compression), water systems (for treating, disposal and injection), power
plants, poles, lines, transformers, starters and controllers, machine shops,
tools, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading racks and
shipping facilities.

 

“Person” means a natural person, a corporation, a partnership, a limited
partnership, a limited liability company, an association, a joint venture, a
trust or any other entity or organization, including a government or political
subdivision thereof or any governmental agency or instrumentality thereof.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Section” and “Article” means and refer to a section or article of this
Mortgage, unless specifically indicated otherwise.

 

“Secured Indebtedness” or “Indebtedness” means all the indebtedness,
obligations, and liabilities described or referred to in Section 3.1 of this
Mortgage.

 

“Subject Interests” has the meaning stated in Article II of this Mortgage.

 



3

 

 

“Well Data” means all logs, drilling reports, division orders, transfer orders,
operating agreements, abstracts, title opinions, files, records, memoranda and
other written or electronic information in the possession or control of the
Mortgagor relating to any wells located on any of the Lands described in
Exhibit A.

 

1.2. Other Defined Terms. The capitalized terms used herein shall have the
meanings assigned to them in the Credit Agreement, unless they are otherwise
defined herein or the context otherwise requires.

 

ARTICLE II
GRANTING CLAUSE - MORTGAGED PROPERTY

 

2.1. The Mortgagor, for and in consideration of the premises and as security for
the Secured Indebtedness hereinafter defined, has GRANTED, BARGAINED, SOLD,
WARRANTED, MORTGAGED, PLEDGED, ASSIGNED, TRANSFERRED and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, PLEDGE, ASSIGN, TRANSFER
and CONVEY, unto the Mortgagee WITH POWER OF SALE all the Mortgagor’s right,
title and interest, whether now owned or hereafter acquired, in all of the
hereinafter described properties, rights and interests; and, insofar as such
properties, rights and interests consist of equipment, general intangibles,
accounts, contract rights, inventory, fixtures, proceeds and products of
collateral or any other personal Property of a kind or character defined in or
subject to the applicable provisions of the Code, the Mortgagor hereby grants to
the Mortgagee a security interest in all of Mortgagor’s right, title and
interest therein, whether now owned or hereafter acquired, namely:



 

2.1.1. All of those certain Oil and Gas Leases, Lands, minerals, interests, and
other properties (all such Oil and Gas Leases, Lands, interests and other
properties being herein called the “Subject Interests”, as hereinafter further
defined) which are described on Exhibit A and/or to which reference may be made
on Exhibit A and/or which cover any of the Lands described on Exhibit A and/or
which are located in or under any of the Lands described on Exhibit A and/or
which are covered by any of the leases, assignments or documents described on or
referred to in any document or instrument referred to in Exhibit A, which
Exhibit A is made a part of this Mortgage for all purposes, and is incorporated
herein by reference as fully as if copied at length in the body of this Mortgage
at this point;

 

2.1.2. All rights, titles, interests, and estates now owned or hereafter
acquired by the Mortgagor in and to (i) any and all properties now or hereafter
pooled or unitized with any of the Subject Interests, and (ii) all presently
existing or future unitization, communitization, and pooling agreements and the
units created thereby which include all or any part of the Subject Interests,
including, without limitation, all units formed under or pursuant to any Laws.
The rights, titles, interests, and estates described in this Section 2.1.2 shall
also be included within the term “Subject Interests” as used herein.

 



4

 

 

2.1.3. All presently existing and future agreements hereafter entered into
between the Mortgagor and any third party that provide for acquisition by the
Mortgagor of any interest in any of the properties or interests specifically
described in Exhibit A or which relate to any of the properties and interests
specifically described in Exhibit A;

 

2.1.4. The Hydrocarbons (including inventory) which are in, under, upon,
produced or to be produced from or attributable to the Lands and/or the Subject
Interests;

 

2.1.5. The Accounts and Contract Rights;

 

2.1.6. The Operating Equipment;

 

2.1.7. The As-Extracted Collateral;

 

2.1.8. The Well Data;

 

2.1.9. The rights and security interests of the Mortgagor held by the Mortgagor
to secure the obligation of the first purchaser to pay the purchase price of the
Hydrocarbons together with any and all accounts, proceeds, substitutions,
replacements, corrections or amendments to, or renewals, extensions or
ratifications of, any of the foregoing, or of any instrument relating thereto;

 

2.1.10. All surface leases, rights-of-way, franchises, easements, servitudes,
licenses, privileges, tenements, hereditaments and appurtenances now existing or
in the future obtained in connection with any of the aforesaid, and all other
things of value and incident thereto which the Mortgagor may at any time have or
be entitled to; and

 

2.1.11. All and any different and additional rights of any nature, of value or
convenience in the enjoyment, development, operation or production, in any wise,
of any Property or interest included in any of the foregoing clauses, and in all
revenues, income, rents, issues, profits and other benefits arising therefrom or
from any contract now in existence or hereafter entered into pertaining thereto,
and in all rights and claims accrued or to accrue for the removal by anyone of
oil and gas from, or other act causing damage to, any of such properties or
interests;

 

all the aforesaid properties, rights and interests, together with any additions
thereto which may be subjected to the lien of this Mortgage by means of
supplements hereto, being hereinafter called the “Mortgaged Property”;

 

subject, however, to (i) the restrictions, exceptions, reservations, conditions,
limitations, interests and other matters, if any, set forth or referred to in
the specific descriptions of such properties and interests in Exhibit A
(including all presently existing royalties, overriding royalties, payments out
of production and other burdens which are referred to in Exhibit A and which are
taken into consideration in computing the decimal or fractional interest as set
forth in the Certificates of Ownership Interests); (ii) any operator’s lien
arising by operation of applicable Law (or pursuant to the provisions of an
operating agreement designating a Person other than the Mortgagor as operator)
which has been perfected under applicable Law prior to the date of this Mortgage
or of which the Mortgagee has constructive or actual notice as of the Effective
Date; (iii) the assignment of production contained in Article V hereof; (iv)
liens, security interests, charges or encumbrances permitted by Section 4.5.6 of
this Mortgage and (v) the condition that the Mortgagee shall not be liable in
any respect for the performance of any covenant or obligation of the Mortgagor
with respect to the Mortgaged Property;

 



5

 

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, forever, WITH POWER OF SALE, to secure the payment of the Secured
Indebtedness and to secure the performance of the obligations of the Mortgagor
contained herein.

 

ARTICLE III
INDEBTEDNESS SECURED

 

3.1. Notes and Secured Indebtedness. This Mortgage is given to secure the
following indebtedness, obligations and liabilities:

 

3.1.1. The Loan Obligations of the Mortgagor, as evidenced in part by those
certain promissory notes (together with all renewals, extensions, and
modifications thereof) executed by the Mortgagor and payable to the order of the
Lender in the aggregate original principal amount of up to $25,000,000, which
notes bear interest as provided therein and contain provisions for payment of
attorneys’ fees as therein set forth, and including all obligations and
indebtedness of the Mortgagor to the Lender in respect of Hedging Agreements and
all Hedging Transactions entered into thereunder, whether now existing or
hereafter created;

 

3.1.2. Any sums advanced as expenses or costs incurred by, or on behalf of, the
Mortgagee (or any receiver appointed hereunder) which are made or incurred
pursuant to, or permitted by, the terms of this Mortgage or the other Loan
Documents, plus interest thereon at the rate herein specified or otherwise
agreed upon, from the date of advance or expenditure until reimbursed; and

 

3.1.3. All other and additional debts, obligations and liabilities of every kind
and character of the Mortgagor now or hereafter owed to Agent, regardless of
whether such debts, obligations and liabilities are specifically listed and
described above or are direct or indirect, primary or secondary, joint, several,
or joint and several, fixed or contingent, and whether incurred by the Mortgagor
as a maker, endorser, guarantor, surety or otherwise, and regardless of whether
such present or future debts, obligations and liabilities may, prior to their
acquisition by Agent, be or have been payable to, or be or have been in favor
of, some other Person or have been acquired by Agent in a transaction with one
other than the Mortgagor, together with any and all renewals and extensions of
such debts, obligations and liabilities, or any part thereof (it being
contemplated that Agent may in the future lend additional sums of money to the
Mortgagor, from time to time, but shall not be obligated to do so, and that all
such additional sums and loans shall be part of the Secured Indebtedness).

 



6

 

 

3.2. Final Maturity. Unless earlier payment is required by the terms of the
Notes or the Credit Agreement (including earlier payment as a result of the
acceleration of payment of the Notes or amounts owed pursuant to the Credit
Agreement), the Notes and amounts owed under the Credit Agreement shall mature
ten years following the date of this Mortgage or, if such due date can be
extended under applicable Law without filing an amendment to this Mortgage, such
later date as is specified (by amendment or otherwise) in the Notes or Credit
Agreement.

 

3.3. Future Advances. The Mortgagor and the Mortgagee agree and acknowledge that
any Lender may elect to make additional advances under the terms of the Notes,
the Credit Agreement or otherwise, and that any such future advances shall be
subject to, and secured by, this Mortgage. If the Secured Indebtedness decreases
or increases pursuant to the terms of the Notes, the Credit Agreement, or
otherwise, at any time or from time to time, this Mortgage shall retain its
priority position of record until (a) the termination of the Credit Agreement,
(b) the full, final and complete payment of all the Secured Indebtedness, and
(c) the full release and termination of the liens and security interests created
by this Mortgage. The aggregate unpaid principal amount of the Secured
Indebtedness outstanding at any particular time which is secured by this
Mortgage shall not aggregate in excess of $50,000,000. Such amount does not in
any way imply that any Credit Party is obligated to make any future advances to
the Mortgagor at any time unless specifically so provided in the Credit
Agreement or any other Loan Document.

 

ARTICLE IV
COVENANTS, REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF MORTGAGOR

 

The Mortgagor covenants, represents, warrants, and agrees that:

 

4.1. Payment of Indebtedness. The Mortgagor will duly and punctually pay or
cause to be paid all of the Indebtedness.

 

4.2. Warranties. (a) The Oil and Gas Leases are valid, subsisting leases,
superior and paramount to all other oil and gas leases respecting the properties
to which they pertain; (b) the Mortgagor owns an interest in the oil and gas
leases and properties described in Exhibit A hereto and, to the extent of the
interest specified in the Certificates of Ownership Interests, has valid and
defensible title to each Property right or interest constituting the Mortgaged
Property and has a good and legal right to make the grant and conveyance made in
this Mortgage, it being understood that the Mortgagor’s interest in each Oil and
Gas Lease or Operating Equipment shall exceed Mortgagor’s Net Revenue Interest
in production from such Oil and Gas Lease to the extent of the Mortgagor’s
proportionate share of all royalties, overriding royalties, and other such
payments out of production burdening the Mortgagor’s interest in each such Oil
and Gas Lease; (c) the Mortgagor’s present Net Revenue Interest in the Mortgaged
Property is not less than that specified in the Certificates of Ownership
Interests; (d) the Mortgaged Property is free from all encumbrances or liens
whatsoever, except as may be specifically set forth in Exhibit A or as permitted
by the provisions of Section 4.5.6; and (e) the Mortgagor is not obligated, by
virtue of any deficiency presently existing under any contract providing for the
sale by the Mortgagor of Hydrocarbons which contains a “take or pay” clause or
under any similar arrangement, to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor. The Mortgagor will
warrant and forever defend the Mortgaged Property unto the Mortgagee against
every Person whomsoever lawfully claiming the same or any part thereof (except
with respect to liens or other encumbrances permitted by Section 4.5.6), and the
Mortgagor will maintain and preserve the lien and security interest hereby
created so long as any of the Secured Indebtedness remains unpaid.

 



7

 

 

4.3. Further Assurances. Promptly, but in any event within five (5) Business
Days following a written request from the Mortgagee, the Mortgagor will execute
and deliver such other and further instruments and will do such other and
further acts as in the reasonable opinion of the Mortgagee may be necessary or
desirable to carry out more effectively the purposes of this Mortgage,
including, without limiting the generality of the foregoing, (a) prompt
correction of any defect which may hereafter be discovered in the title to the
Mortgaged Property or in the execution and acknowledgment of this Mortgage, any
Notes, or any other document used in connection herewith or at any time
delivered to the Mortgagee in connection with any Secured Indebtedness, and (b)
prompt execution and delivery of all division or transfer orders that in the
opinion of the Mortgagee are needed to transfer effectively the assigned
proceeds of production from the Mortgaged Property to the Mortgagee.

 

4.4. Taxes. Subject to the Mortgagor’s right to contest the same in good faith
and by appropriate proceedings, the Mortgagor will promptly pay all taxes,
assessments and governmental charges legally imposed upon this Mortgage or upon
the Mortgaged Property or upon the interest of the Mortgagee therein, or upon
the income, profits, proceeds and other revenues thereof; provided that, in the
alternative, the Mortgagor must, if it is unlawful for the Mortgagor to pay such
taxes or to reimburse Mortgagee for such taxes, prepay that portion of the
Secured Indebtedness which the Mortgagee in good faith determines is secured by
Property covered by such Law within sixty (60) days after demand therefor by the
Mortgagee.

 

4.5. Operation of the Mortgaged Property. So long as the Secured Indebtedness or
any part thereof remains unpaid, and whether or not the Mortgagor is the
operator of the Mortgaged Property, the Mortgagor shall, at the Mortgagor’s own
expense and subject to the terms of the Loan Documents:

 

4.5.1. Maintain, develop and operate the Subject Interests in a good and
workmanlike manner and will observe and comply in all material respects with all
of the terms and provisions, express or implied, of the Oil and Gas Leases in
order to keep the Oil and Gas Leases in full force and effect so long as the Oil
and Gas Leases are capable of producing Hydrocarbons in commercial quantities;

 

4.5.2. Comply in all material respects with all contracts and agreements
applicable to or relating to the Mortgaged Property or the production and sale
of Hydrocarbons therefrom and all applicable proration and conservation Laws of
the jurisdictions in which the Mortgaged Property is located, and all applicable
Laws, rules and regulations of every agency and authority from time to time
constituted to regulate the development and operation of the Mortgaged Property
and the production and sale of Hydrocarbons therefrom;

 



8

 

 

4.5.3. Commence such development as may be reasonably necessary to the prudent
and economical operation of the Mortgaged Property, including such work as may
be appropriate to protect the Mortgaged Property from diminution in the
production capacity thereof and against drainage of Hydrocarbons thereunder by
reason of production on other Property;

 

4.5.4. At all times, maintain, preserve and keep all Operating Equipment in
proper repair, working order and condition, and make all necessary or
appropriate repairs, renewals, replacements, additions and improvements thereto,
so that the efficiency of such Operating Equipment shall at all times be
properly preserved and maintained, provided that no item of Operating Equipment
need be so repaired, renewed, replaced, added to or improved, if the Mortgagor
shall in good faith determine that such action is not necessary or desirable for
the continued efficient and profitable operation of the business of the
Mortgagor and the failure to take such action shall not prejudice the interests
of the Mortgagee;

 

4.5.5. Not abandon or cease developing, maintaining, operating and producing
Hydrocarbons from, or cause or permit its agent to abandon, or cease developing,
maintaining, operating, and producing Hydrocarbons from, any producing Mortgaged
Property without first having undertaken and completed all reasonably prudent
measures under the circumstances to restore such producing Mortgaged Property to
economic production, and then only if the aggregate projected future ad valorem
and severance taxes and operating expenses with respect to said Mortgaged
Property exceed the projected future gross revenues attributable thereto;

 

4.5.6. Cause the Mortgaged Property to be kept free and clear of all liens,
security interests, charges and encumbrances of every character, other than (i)
Permitted Liens, and (ii) those hereafter consented to in writing by the
Mortgagee; provided that no intention to subordinate the first priority liens,
security interests, and encumbrances granted in favor of or for the benefit of
the Mortgagee is hereby implied or expressed or is to be inferred by the
permitted existence of the liens, security interests and encumbrances referred
to in this Section 4.5.6 or elsewhere herein;

 

4.5.7. Maintain or cause to be maintained insurance with such insurers, in such
amounts and covering such risks as is required by the Credit Agreement; and

 

4.5.8. Not sell, convey, trade, exchange, pool or unitize any portion of the
Mortgaged Property or any of Mortgagor’s rights, titles, or interests therein or
thereto, except as specifically provided otherwise herein or in the Credit
Agreement;

 

provided that with respect to Mortgaged Property which is operated by operators
other than the Mortgagor or any Affiliate of the Mortgagor, the Mortgagor shall
not be obligated itself to perform any undertakings contemplated by the
covenants and agreements contained herein which are performable only by such
operators and are beyond the control of the Mortgagor; and provided further,
that the Mortgagor agrees to promptly take all commercially reasonable actions
available to the Mortgagor under any operating agreement or otherwise to bring
about the performance of any such undertaking required to be performed by such
operators.

 



9

 

 

4.6. Recording. The Mortgagor will promptly and at the Mortgagor’s expense,
record, register, deposit and file this Mortgage and every other instrument in
addition or supplemental hereto in such offices and places and at such times and
as often as may be necessary to preserve, protect and renew the lien and
security interest hereof as a first lien and security interest on real or
personal Property, as the case may be, and the rights and remedies of the
Mortgagee, and otherwise will do and perform all matters or things necessary or
expedient to be done or observed by reason of any Law or regulation of any state
or of the United States or of any other competent authority, for the purpose of
effectively creating, maintaining and preserving the lien and security interest
hereof on the Mortgaged Property.

 

4.7. Records, Statements and Reports. The Mortgagor will keep proper books of
record and account in which complete correct entries will be made of the
Mortgagor’s transactions in accordance with sound accounting principles
consistently applied and will furnish or cause to be furnished to the Mortgagee
(a) all reports required under the Loan Documents, and (b) such other
information concerning the business and affairs and financial condition of the
Mortgagor as the Mortgagee may from time to time reasonably request.

 

4.8. No Governmental Approvals. The Mortgagor warrants that no approval or
consent of any regulatory or administrative commission or authority, or of any
other governmental body, is necessary to authorize the execution and delivery of
this instrument, or any of the other Loan Documents or the Notes, or to
authorize the observance or performance by the Mortgagor of the covenants herein
or therein contained.

 

4.9. Right of Entry. Upon reasonable prior notice, the Mortgagor will permit the
Mortgagee or its agents or designated representatives to enter upon the
Mortgaged Property, and all parts thereof, for the purpose of investigating and
inspecting the condition and operation thereof.

 

4.10. Flood Insurance Regulation. Notwithstanding any provision in this Mortgage
to the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) located on the Mortgaged Property within
an area having special flood hazards and in which flood insurance is available
under the National Flood Insurance Act of 1968 included in the definition of
“Mortgaged Property” and no Building or Manufactured (Mobile) Home is hereby
encumbered by this Mortgage. As used herein, “Flood Insurance Regulations” shall
mean (i) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 



10

 

 

ARTICLE V
ASSIGNMENT OF PRODUCTION

 

5.1. Assignment. As further security for the payment of the Secured Indebtedness
and performance of the obligations contained herein, the Mortgagor hereby
transfers, assigns, warrants and conveys to the Mortgagee all Hydrocarbons, and
the proceeds and products obtained or processed therefrom (such proceeds and
products being in this Article V called “Hydrocarbon Proceeds” or “Proceeds”),
produced and to be produced from, or which accrue by pooling, unitization or
otherwise, to the Mortgaged Property, in order to provide a source of future
payment of the Loan Obligations and the other Secured Indebtedness. All parties
producing, purchasing or receiving any such Hydrocarbons, or having such, or
Hydrocarbon Proceeds therefrom, in their possession for which they or others are
accountable to the Mortgagee by virtue of the provisions of this Article V, are
authorized and directed to treat and regard the Mortgagee as the assignee and
transferee of the Mortgagor and entitled in the Mortgagor’s place and stead to
receive such Hydrocarbons and all Hydrocarbon Proceeds therefrom; and such
parties and each of them shall be fully protected in so treating and regarding
the Mortgagee, and shall be under no obligation to see to the application by the
Mortgagee of any such proceeds or payments received by the Mortgagee.

 

5.2. Payments. This Article V constitutes a present assignment effective as of
the Effective Date, but in the event that the Mortgagee should elect not to
exercise immediately its right to receive Hydrocarbons or Hydrocarbon Proceeds,
then the purchasers or other persons obligated to make such payment may continue
to make payment to Mortgagor until such time as written demand has been made
upon them by the Mortgagee that payment be made directly to the Mortgagee. Such
failure to notify shall not in any way waive the right of the Mortgagee to
receive any payments not theretofore paid out to the Mortgagor before the giving
of written notice. In the event payments are made directly to the Mortgagee, and
then, at the request of the Mortgagee, payments are for a period or periods of
time paid to the Mortgagor, the Mortgagee shall nevertheless have the continuing
right, effective upon written notice, to require that future payments be again
made to the Mortgagee. The Mortgagor and the Mortgagee agree, and it is the
intention of the Mortgagor and the Mortgagee, that in no event will any
reduction in the Loan Obligations or the other Secured Indebtedness be measured
by the fair market value of the Hydrocarbons, other minerals, proceeds, or other
rents, profits, or income assigned to the Mortgagee under this Mortgage.

 

5.3. No Restriction on the Rights. Nothing herein contained shall detract from
or limit the absolute obligation of the Mortgagor to make payment of the Secured
Indebtedness regardless of whether the Hydrocarbons and Hydrocarbon Proceeds
assigned by this Article V are sufficient to pay the same, and the rights under
this Article V shall be in addition to all other security now or hereafter
existing to secure the payment of the Secured Indebtedness.

 



11

 

 

5.4. Use of Hydrocarbon Proceeds. The Mortgagee or any receiver appointed in
judicial proceedings for the enforcement of this Mortgage shall have the right
to receive all of the Hydrocarbons herein assigned and the Hydrocarbon Proceeds
therefrom and may, in the sole discretion of the Mortgagee, apply all of such
Hydrocarbon Proceeds as follows or in such other order of priority as the
Mortgagee may determine:

 

First: To the payment and satisfaction of all costs and expenses incurred in
connection with the collection of such Hydrocarbon Proceeds;

 

Second: To the payment and satisfaction of the Loan Obligations; and

 

Third: To the payment and satisfaction of any other or additional amounts owed
to Agent; and

 

Fourth: Any surplus thereafter remaining shall be paid to the Mortgagor or the
Mortgagor’s successors or assigns, as their interests may appear of record or
otherwise as required by Law.

 

Upon any sale of the Mortgaged Property or any part thereof pursuant to
Article VIII, the Hydrocarbons thereafter produced from the Mortgaged Property
so sold, and the Hydrocarbon Proceeds therefrom, shall be included in such sale
and shall pass to the purchaser free and clear of the assignment contained in
this Article V.

 

5.5. Mortgagee as Agent and Attorney-in-Fact. The Mortgagor hereby irrevocably
designates and appoints the Mortgagee as the Mortgagor’s true and lawful agent
and attorney-in-fact (with full power of substitution, either generally or for
such limited periods or purposes as the Mortgagee may from time to time
prescribe), with full power and authority, for and on behalf and in the name of
the Mortgagor, to execute, acknowledge and deliver all such division orders,
transfer orders, certificates and other documents of every nature, with such
covenants, warranties, indemnities and other provisions as may from time to
time, in the opinion of the Mortgagee, be necessary or proper to effectuate the
intent and purpose of the assignment contained in Section 5.1 hereof. The
Mortgagor shall be bound thereby as fully and effectively as if the Mortgagor
had personally executed, acknowledged and delivered any such division order,
transfer order, certificate and other documents. The powers and authorities
herein conferred on the Mortgagee may be exercised by the Mortgagee through any
Person who, at the time of the execution of a particular instrument, is an
officer of the Mortgagee. The power of attorney conferred by this Section 5.5 is
granted for a valuable consideration and hence is coupled with an interest and
is irrevocable so long as the Secured Indebtedness, or any part thereof, shall
remain unpaid. All Persons dealing with the Mortgagee, or any officer thereof
above designated, or any substitute, shall be fully protected in treating the
powers and authorities conferred by this Section 5.5 as continuing in full force
and effect until advised in writing by the Mortgagee that all the Secured
Indebtedness is fully and finally paid.

 



12

 

 

5.6. Indemnity. The Mortgagor agrees to indemnify the Mortgagee and each Credit
Party on a current basis against all claims, actions, liabilities, judgments,
costs, reasonable attorneys’ fees or other charges of whatsoever kind or nature,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING IN THIS SECTION ARISING FROM
THE SOLE, COMPARATIVE, CONCURRENT OR CONTRIBUTORY NEGLIGENCE, BUT EXCLUDING
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, OF THE MORTGAGEE OR ANY CREDIT PARTY
(all hereinafter in this Section 5.6 called “claims”) made against or incurred
by the Mortgagee or any Credit Party as a consequence of the assertion, either
before or after the payment in full of the Secured Indebtedness, that the
Mortgagee or any Credit Party received Hydrocarbons herein assigned or the
proceeds thereof claimed by third persons, and the Mortgagee and the Credit
Party shall have the exclusive right to defend against any such claims,
employing attorneys therefor, and unless furnished with reasonable indemnity,
the Mortgagee and the Credit Party shall have the right to pay or compromise and
adjust all such claims. The Mortgagor will indemnify and pay to the Mortgagee
and the Credit Party any and all such amounts as may be paid in respect thereof
or as may be successfully adjudged against the Mortgagee or any Credit Party.
The obligations of the Mortgagor as hereinabove set forth in this Section 5.6
shall survive the release of this instrument.

 

ARTICLE VI
ADDITIONS TO MORTGAGED PROPERTY; SUBROGATION

 

6.1. Additions to Mortgaged Property. It is understood and agreed that the
Mortgagor may periodically subject additional properties to the lien and
security interest of this Mortgage. In the event that additional properties are
to be subjected to the lien and security interest hereof, the parties hereto
agree to execute a supplemental mortgage, satisfactory in form and substance to
both Mortgagor and Mortgagee, together with any security agreement, financing
statement or other security instrument required by the Mortgagee, all in form
and substance satisfactory to the Mortgagor and Mortgagee and in a sufficient
number of executed (and, where necessary or appropriate, acknowledged)
counterparts for recording purposes. Upon execution of such supplemental
mortgage, all additional properties thereby subjected to the lien and security
interest of this Mortgage shall become part of the Mortgaged Property for all
purposes.

 

6.2. Subrogation. To the extent that the proceeds of any Secured Indebtedness
was or is used to pay any indebtedness or obligations secured by any lien,
security interest, charge or prior encumbrance against the Mortgaged Properties
or such proceeds have been or will be advanced by the Mortgagee or the Credit
Parties to the Mortgagor or to any other Person, then the Mortgagee shall, for
the benefit of the Credit Parties, be subrogated to any and all of such liens,
security interests, charges or prior encumbrances, irrespective of whether such
liens, security interests, charges or prior encumbrances are released (unless
such release is executed by the Mortgagee).

 



13

 

 

ARTICLE VII
EVENTS OF DEFAULT

 

7.1. Events of Default. In the event anyone or more of the following “Events of
Default” has occurred and has not been waived:

 

7.1.1. Any event of default or default specified in the Loan Documents shall
have occurred and the cure period, if any, with respect thereto shall have
elapsed; or

 

7.1.2. The failure of any principal or interest on the Notes to be paid when due
or to be paid at the maturity thereof, whether stated or by acceleration;

 

then and in any such event the Mortgagee, at its sole option and discretion, may
declare all or any portion of the unpaid principal of and the interest accrued
on the Notes and all other Secured Indebtedness secured hereby to be immediately
due and payable, without any notice or demand of any kind, all of which are
hereby expressly waived.

 

ARTICLE VIII
ENFORCEMENT OF THE SECURITY

 

8.1. General Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee may, at its sole option and discretion, subject
to any mandatory requirements or limitations of Law then in force and applicable
thereto:

 

8.1.1. Exercise all of the rights, remedies, powers and privileges of the
Mortgagor with respect to the Mortgaged Property or any part thereof, give or
withhold all consents required therein which the Mortgagor would otherwise be
entitled to give or withhold, and perform or attempt to perform any covenants in
this Mortgage which the Mortgagor is obligated to perform; provided that no
payment or performance by the Mortgagee shall constitute a waiver of any Event
of Default, and the Mortgagee shall be subrogated to all rights and liens
securing the payment of any debt, claim, tax, or assessment for the payment of
which the Mortgagee may make an advance or pay;

 

8.1.2. Appoint as a matter of right, or seek the appointment of, a receiver or
receivers to serve without bond for all or any part of the Mortgaged Property,
whether such receivership be incident to a proposed sale thereof or otherwise,
and the Mortgagor does hereby consent to the appointment of such receiver or
receivers to serve without bond, and does hereby agree not to oppose any
application therefor by the Mortgagee, and does hereby agree that there shall be
no necessity of showing fraud, insolvency or mismanagement by the Mortgagor for
the appointment of a receiver or receivers of the Mortgaged Properties, and such
receiver may be appointed by any court of competent jurisdiction upon ex parte
application, and without notice, notice being expressly waived, and any such
receiver shall have all powers conferred by the court appointing such receiver,
which powers shall, to the extent not prohibited by applicable Law, include,
without limitation, the right to enter upon and take immediate possession of the
Mortgaged Property or any part thereof, to exclude the Mortgagor therefrom, to
hold, use, operate, manage and control such Mortgaged Property, to make all such
repairs, replacements, alterations, additions and improvements to the same as
such receiver or the Mortgagee may deem proper or expedient, to lease, sell or
otherwise transfer the Mortgaged Property or any portion thereof as such
receiver or the Mortgagee may deem proper or expedient, to sell all of the
severed and extracted Hydrocarbons included in the same subject to the
provisions of Article V hereof, and to demand and collect all of the other
earnings, rents, issues, profits, proceeds and other sums due or to become due
with respect to such Mortgaged Property.

 



14

 

 

8.1.3. Execute and deliver to such person or persons as may be designated by the
Mortgagee appropriate powers of attorney to act for and on behalf of the
Mortgagor in all transactions with any federal, state or local agency relating
to any of the Mortgaged Property; and

 

8.1.4. Exercise any and all other rights or remedies granted to the Mortgagee
pursuant to the provisions of any of the Loan Documents or by Law;

 

provided that the Mortgagee shall have no obligation to do or refrain from doing
any of the acts, or to make or refrain from making any payment, referred to in
this Section 8.1. Any receiver or receivers of the Mortgaged Property, or any
portion thereof, shall serve without bond.

 



8.2. Power of Sale; Abandonment of Sale. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may proceed with foreclosure,
and in such event the Mortgagee is hereby authorized to sell the Mortgaged
Property, or any part thereof, under the power of sale granted herein.

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTIES AND SELL THEM WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 



15

 

 

Any sale of the Mortgaged Property under this Article VIII shall take place at
such place or places and otherwise in such manner and upon such notice as may be
required by Law; or, in the absence of any such requirement, as Mortgagee may
deem appropriate. If the Lands are situated in more than one county (or judicial
district thereof), and if permitted by applicable Law, such sale of the
Mortgaged Property, or part thereof, may be made in any county in the State
wherein any part of the Lands then subject to the lien and security interest
hereof are situated. After such sale, the Mortgagee shall make to the purchaser
or purchasers thereunder good and sufficient deeds and assignments, in the name
of the Mortgagor, conveying the Mortgaged Property, or any part thereof, so sold
to the purchaser or purchasers with appropriate warranties of title on behalf of
the Mortgagor. Sale of a part of the Mortgaged Property shall not exhaust the
power of sale, and sales may be made from time to time until the Secured
Indebtedness is paid and performed in full. It shall not be necessary to have
present or to exhibit at any such sale any of the personal property. In addition
to the rights and powers of sale granted under the preceding provisions of this
Section, if default is made in the payment of any installment of, or performance
of, the Secured Indebtedness, the Mortgagee, at its option, at once, or at any
time thereafter while any matured installment remains unpaid, without declaring
the entire Secured Indebtedness to be due and payable, may sell the Mortgaged
Property subject to such unmatured Secured Indebtedness and the liens and
security interests securing its payment, in the same manner, on the same terms,
at the same place and time, and after having given notice in the same manner,
all as provided in the preceding provisions of this Section. Sales made without
maturing the Secured Indebtedness may be made hereunder whenever there is a
default in the payment of any installment of the Secured Indebtedness without
exhausting the power of sale granted hereby, and without affecting in any way
the power of sale granted under this Section or the unmatured balance of the
Secured Indebtedness (except as to any proceeds of any sale which the Mortgagee
may apply as a prepayment on the Secured Indebtedness) or the liens and security
interests securing payment of the Secured Indebtedness. It is intended by each
of the foregoing provisions of this Section that the Mortgagee may, where
permitted by Law, sell not only the Subject Interests but also all items
constituting a part of the Mortgaged Property, or any part thereof, together
with the Lands, or any part thereof, all as a unit and as a part of the single
sale, or may sell any part of the Mortgaged Property separately from the
remainder of the Mortgaged Property. It is agreed that in any deed or deeds
given by the Mortgagee any and all statements of fact or other recitals therein
made as to the identity of the Mortgagee, or as to the occurrence or existence
of any Event of Default, or as to the acceleration of the maturity of the
Secured Indebtedness, or as to the request to sell, notice of sale, time, place,
terms, and manner of sale and receipt, distribution, and application of the
money realized therefrom, and, without being limited by the foregoing, as to any
other act or thing having been duly done by the Mortgagee, shall be taken by all
courts of Law and equity as prima facie evidence that such statements or
recitals are for all purposes correct statements of the facts and are without
further question to be so accepted, and the Mortgagor does hereby ratify and
confirm any and all acts that the Mortgagee may lawfully perform by virtue
hereof. In the event a foreclosure under the power of sale hereunder should be
commenced by the Mortgagee in accordance with this Section, Mortgagee may at any
time before the sale abandon the sale, and may then institute suit for the
collection of the Secured Indebtedness, and/or for the foreclosure of the liens
hereof by judicial proceeding.



 



8.3. Judicial Proceedings; Receiver. This Mortgage shall be effective as a
mortgage and may be foreclosed as to any of the Property covered hereby in any
manner permitted by the Laws of any state in which any part of the Mortgaged
Property is situated, and any foreclosure suit may be brought, to the extent
permitted by Law, by the Mortgagee. The Mortgagee may proceed, where permitted
by Law, by a suit or suits in equity or at law, whether for a foreclosure
hereunder, or for the sale of the Mortgaged Property, or for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or without any showing of fraud,
insolvency or mismanagement by the Mortgagor, for the appointment of a receiver
or receivers of the Mortgaged Property and of the income, rents issues,
products, profits and proceeds thereof (any such receiver or receivers to serve
without bond) pending any foreclosure hereunder or the sale of the Mortgaged
Property, or for the enforcement of any other appropriate legal or equitable
remedy. The appointment of a receiver shall in no manner affect the rights of
the Mortgagee under Article V hereof. If Mortgagee should institute a suit for
the collection of the Secured Indebtedness and/or for a foreclosure of the liens
hereof by judicial proceeding, it may at any time before the entry of a final
judgment in said suit dismiss the same, and, where permitted by Law, sell the
Mortgaged Property under the power of sale granted hereunder in accordance with
the terms of this Mortgage and applicable Law.

 



16

 

 

8.4. Certain Aspects of a Sale. The Mortgagee shall have the right to become the
purchaser at any such sale of the Mortgaged Property held by any court, receiver
or public officer, and the Mortgagee shall have the right to credit upon the
amount of the bid made therefor, the amount payable out of the net proceeds of
such sale to it. Recitals contained in any conveyance made to any purchaser at
any sale made hereunder shall conclusively establish the truth and accuracy of
the matters therein stated, including, without limiting the generality of the
foregoing, nonpayment of the unpaid principal sum of, interest accrued on, and
fees payable in respect of, the Secured Indebtedness after the same have become
due and payable, and advertisement and conduct of such sale in the manner
provided herein.

 

8.5. Receipt to Purchaser. Upon any sale, the receipt of the Mortgagee, sheriff
or other official making such sale under judicial proceedings shall be
sufficient discharge to the purchaser or purchasers at any sale for his or their
purchase money, and such purchaser or purchasers, or his or their assigns or
personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Mortgagee, sheriff or other official therefor, be
obligated to see to the application of such purchase money, or be in anywise
answerable for any loss, misapplication or nonapplication thereof.

 

8.6. Effect of Sale. Any sale or sales of the Mortgaged Property shall operate
to divest all right, title, interest, claim and demand whatsoever either at law
or in equity, of the Mortgagor of, in, and to the premises and the Property
sold, and shall be a perpetual bar, both at law and in equity, against the
Mortgagor, and the Mortgagor’s successors or assigns, and against any and all
Persons claiming or who shall thereafter claim all or any of the Property sold
from, through, or under the Mortgagor, or the Mortgagor’s successors or assigns.
Nevertheless, the Mortgagor, if requested by the Mortgagee to do so, shall join
in the execution and delivery of all proper conveyances, assignments and
transfers of the Properties so sold.

 

8.7. Application of Proceeds. The proceeds of any such sale of the Mortgaged
Property, or any part thereof, shall be applied as follows (as appropriately
modified to comply with any mandatory provisions of Law):

 

First: To the payment of all expenses incurred by the Mortgagee in the
performance of its duties including, without limiting the generality of the
foregoing, all expenses of any entry, or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and, as well, court costs,
compensation of agents and employees and legal fees;

 

Second: To the payment and satisfaction of the Loan Obligations (as defined
herein);

 

Third: To the payment of any other amounts owed to Agent; and

 



17

 

 

Fourth: Any surplus thereafter remaining shall be paid to the Mortgagor or the
Mortgagor’s successors or assigns, as their interests shall appear of record.

 

8.8. Mortgagor’s Waiver of Appraisement, Marshaling, etc. Rights. The Mortgagor
agrees, to the full extent that the Mortgagor may lawfully so agree, that the
Mortgagor will not at any time insist upon or plead or in any manner whatever
claim the benefit of any appraisement, valuation, stay, extension or redemption
Law now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Mortgage or the absolute sale of the Mortgaged Property or
the possession thereof by any purchaser at any sale made pursuant to any
provision hereof, or pursuant to the decree of any court of competent
jurisdiction; but the Mortgagor, for the Mortgagor and all who may claim through
or under the Mortgagor, so far as the Mortgagor or those claiming through or
under the Mortgagor now or hereafter lawfully may, hereby waives the benefit of
all such Laws. The Mortgagor, for the Mortgagor and all who may claim through or
under the Mortgagor, waives, to the extent that the Mortgagor may lawfully do
so, any and all right to have the Mortgaged Property marshaled upon any
foreclosure of the lien hereof, or sold in inverse order of alienation, and
agrees that the Mortgagee or any court having jurisdiction to foreclose such
lien may sell the Mortgaged Property as an entirety. If any Law in this
Section 8.7 referred to and now in force, of which the Mortgagor or the
Mortgagor’s successor or successors might take advantage despite the provisions
hereof, shall hereafter be repealed or cease to be in force, such Law shall not
thereafter be deemed to constitute any part of the contract herein contained or
to preclude the operation or application of the provisions of this Section 8.7.

 

8.9. Power of Attorney to Mortgagee. Upon the occurrence of an Event of Default,
Mortgagor does hereby designate Mortgagee as the agent of Mortgagor to act in
the name, place, and stead of Mortgagor in the exercise of each and every remedy
set forth herein and in conducting any and all operations and taking any and all
action reasonably necessary to do so, recognizing such agency in favor of
Mortgagee to be coupled with the interests of Mortgagee under this Mortgage and,
thus, irrevocable so long as this Mortgage is in force and effect.

 

8.10. Costs and Expenses. All costs, expenses (including attorneys’ fees), and
payments incurred or made by the Mortgagee in protecting and enforcing its
rights hereunder, upon providing prior notice to Mortgagor shall constitute a
demand obligation owing by the Mortgagor to the party incurring such or making
costs, expenses, or payments and shall bear interest at a rate per annum equal
to the maximum rate of interest permitted by applicable Law, all of which shall
constitute a portion of the Secured Indebtedness.

 

8.11. Operation of the Mortgaged Property by the Mortgagee. Upon the occurrence
of an Event of Default which has not been waived by the Mortgagee, and in
addition to all other rights herein conferred on the Mortgagee, the Mortgagee
(or any Person designated by the Mortgagee) shall have the right and power, but
shall not be obligated, to enter upon and take possession of any of the
Mortgaged Property without the necessity of posting bond, and to exclude the
Mortgagor, and the Mortgagor’s agents or servants, wholly therefrom, and to
hold, use, administer, manage and operate the same to the extent that the
Mortgagor shall be at the time entitled to do any of such things and in the
Mortgagor’s place and stead. The Mortgagee (or any Person designated by the
Mortgagee) may operate the same without any liability or duty to the Mortgagor
in connection with such operations, except to use ordinary care in the operation
of such Mortgaged Property, and the Mortgagee or any Person designated by the
Mortgagee, shall have the right to collect and receive all Hydrocarbons produced
and sold from the Mortgaged Property, to make repairs, purchase machinery and
equipment, conduct work-over operations, drill additional wells and to exercise
every power, right and privilege of the Mortgagor with respect to the Mortgaged
Property. When and if the expenses of such operation and development (including
costs of unsuccessful work-over operations or additional wells) have been paid
and the Secured Indebtedness paid, such Mortgaged Property shall, if there has
been no sale or foreclosure thereof, be returned to the Mortgagor.

 



18

 

 

8.12. No Additional Duties Created. Notwithstanding any provision of this
Article VIII or any other provision of this Mortgage, with respect to that
portion of the Mortgaged Property located in any jurisdiction, the Mortgagee
shall be entitled to enforce the rights and remedies described herein with
respect to such portion of the Mortgaged Property in such jurisdiction in
accordance with the Laws in effect in such jurisdiction at the time such
enforcement action is taken, and the Mortgagor hereby waives its right to
require the Mortgagee to comply with any contrary terms and provisions of this
Mortgage in such circumstance, it being the intention of the Mortgagor and
Mortgagee that the waivers of Mortgagor herein and the powers granted to the
Mortgagee herein are for the sole benefit of the Mortgagee and are neither
intended to limit the rights and powers of the Mortgagee, nor intended to
establish a standard or duty of performance by the Mortgagee in excess of or in
addition to that required by the Laws of such jurisdiction as in effect at the
time the particular right or remedy is sought to be enforced.

 

8.13. Federal Transfers. Upon a sale conducted pursuant to this Article VIII of
all or any portion of the Mortgaged Property consisting of interests (the
“Federal Interests”) in leases, easements, rights-of-way, agreements or other
documents and instruments covering, affecting or otherwise relating to federal
lands (including leases, easements and rights-of-way issued by the Bureau of
Land Management); the Mortgagor agrees to take all action and execute all
instruments necessary or advisable to transfer the Federal Interests to the
purchaser at such sale, including, without limitation, to execute, acknowledge
and deliver assignments of the Federal Interests on officially approved forms in
sufficient counterparts to satisfy applicable statutory and regulatory
requirements, to seek and request approval thereof and to take all other action
necessary or advisable in connection therewith. The Mortgagor hereby irrevocably
appoints the Mortgagee as the Mortgagor’s attorney-in-fact and proxy, with full
power and authority in the place and steed of the Mortgagor, in the name of the
Mortgagor or otherwise, to take any such action and to execute any such
instruments on behalf of the Mortgagor that the Mortgagee may deem necessary or
advisable to so transfer the Federal Interests, including, without limitation,
the power and authority to execute, acknowledge and deliver such assignments, to
seek and request approval thereof and to take all other action deemed necessary
or advisable by the Mortgagee in connection therewith; and the Mortgagor hereby
adopts, ratifies and confirms all such actions and instruments. Such power of
attorney and proxy are coupled with an interest, shall survive the dissolution,
termination, reorganization or other incapacity of the Mortgagor and shall be
irrevocable. No action taken by the Mortgagee shall constitute acknowledgment
of, or assumption of liabilities relating to, the Federal Interests, and neither
the Mortgagor nor any other party may claim that Mortgagee is bound, directly or
indirectly, by any such action.

 



19

 

 

8.14. Limitation on Rights and Waivers. All rights, powers and remedies herein
conferred shall be exercisable by the Mortgagee only to the extent not
prohibited by applicable Law; and all waivers and relinquishments of rights and
similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable Law.

 

ARTICLE IX
MISCELLANEOUS

 

9.1. Advances by the Mortgagee. Each and every covenant herein contained shall
be performed and kept by the Mortgagor solely at the Mortgagor’s expense. If the
Mortgagor shall fail to perform or keep any of the covenants of whatsoever kind
or nature contained in this Mortgage, the Mortgagee or any receiver appointed
hereunder, may, but shall not be obligated to, make advances to perform the same
in the Mortgagor’s behalf, and the Mortgagor hereby agrees to repay such sums
upon demand plus interest at a rate per annum equal to the maximum rate of
interest permitted by applicable Law. No such advance shall be deemed to relieve
the Mortgagor from any Event of Default hereunder.

 

9.2. Defense of Claims. The Mortgagor will notify the Mortgagee, in writing,
promptly of the commencement of any legal proceedings affecting or which could
adversely affect the lien and security interest hereof or the status of or title
to the Mortgaged Property, or any part thereof, and will take such action,
employing attorneys agreeable to the Mortgagee, as may be necessary to preserve
the Mortgagor’s and the Mortgagee’s rights affected thereby; and should the
Mortgagor fail or refuse to take any such action, the Mortgagee may take such
action on behalf and in the name of the Mortgagor and at the Mortgagor’s
expense. Moreover, the Mortgagee may take such independent action in connection
therewith as it may in its discretion deem proper without any liability or duty
to the Mortgagor except to use ordinary care, the Mortgagor hereby agreeing that
all sums advanced or all expenses incurred in such actions plus interest at the
maximum rate of interest permitted by applicable Law, will, on demand, be
reimbursed to the Mortgagee or any receiver appointed hereunder.

 

9.3. Defeasance. If the Secured Indebtedness shall be paid and discharged in
full, no Credit Party has any further obligation to advance amounts to or for
the benefit of the Mortgagor, and all related transactions and confirmations
thereunder have expired or been terminated, as applicable, and the Mortgagee has
no commitment to permit or intention to allow the creation of additional Secured
Indebtedness, then the Mortgagee will, upon request of the Mortgagor and at the
Mortgagor’s expense, execute and deliver to the Mortgagor all releases and other
instruments reasonably requested by the Mortgagor for the purpose of releasing
and discharging of record the lien and security interest created hereunder.
Otherwise this Mortgage shall remain and continue in full force and effect. The
Mortgagor shall pay all legal fees and other fees, costs and expenses incurred
by the Mortgagee for preparing and reviewing instruments of termination and
release and the execution and delivery thereof and the Mortgagee may require
payment of the same prior to delivery of such instruments. The release of this
Mortgage and the termination of the liens and security interests created by this
Mortgage shall not terminate or otherwise affect the Mortgagee’s right or
ability to exercise any right, power or remedy relating to any claim for breach
of warranty or representation, for failure to perform any covenant or other
agreement, under any indemnity or for fraud, deceit or other misrepresentation
or omission.

 



20

 

 

9.4. Other Security. The Mortgagee may receive or may hold security from Persons
other than the Mortgagor for the Secured Indebtedness and may release or modify
the same without notice to or consent of the Mortgagor. The Mortgagee may resort
first to such other security or any part thereof or first to the security herein
given or any part thereof, or from time to time to either or both, even to the
partial or complete abandonment of either security, and such action shall not be
a waiver of any rights conferred by this Mortgage, which shall continue as a
first lien and security interest upon the Mortgaged Property not expressly
released until all Secured Indebtedness secured hereby is fully paid and no
Credit Party shall have any commitment to advance amounts or extend credit to or
for the benefit of the Mortgagor or any other payor of Indebtedness.

 

9.5. Instrument an Assignment, Etc. This Mortgage shall be deemed to be and may
be enforced from time to time as an assignment, chattel mortgage, contract,
financing statement, real estate mortgage, pledge, or security agreement, and
from time to time as any one or more thereof.

 

9.6. Limitation on Interest. No provision of this Mortgage or of the other Loan
Documents shall require the payment or permit the collection of interest, or be
construed to create a contract regarding the same, in excess of the maximum rate
permitted by Law or which is otherwise contrary to Law. If any excess of
interest in such respect is herein or in the other Loan Documents provided for,
or shall be adjudicated to be so provided for herein or in the other Loan
Documents, such amount which would be deemed excessive interest shall be deemed
a partial prepayment of the principal of the Secured Indebtedness and treated
hereunder as such; and, if the entire principal amount of the Secured
Indebtedness owed is paid in full, any remaining excess shall be repaid to the
payors on the applicable Indebtedness. In determining whether the interest paid
or payable, under any specific contingency, exceeds the Highest Lawful Rate in
effect from day to day, the Mortgagor and the holders of the Indebtedness shall,
to the maximum extent permitted under applicable Law, (i) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Indebtedness so that the interest rate is uniform
throughout the entire term of the Indebtedness; provided that if the interest
received by the holders of the Indebtedness for the actual period of existence
thereof exceeds the Highest Lawful Rate in effect from day to day, the holders
of the Indebtedness shall apply or refund to the payors on the applicable
Indebtedness the amount of such excess as provided in this Section, and, in such
event, the holders of the Indebtedness shall not be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Highest Lawful Rate in effect from day to
day.

 



21

 

 

9.7. Severability. If any provision of this Mortgage or in any of the other Loan
Documents is invalid or unenforceable in any jurisdiction, the other provisions
hereof or of any of the other Loan Documents shall remain in full force and
effect in such jurisdiction, and such other provisions shall be liberally
construed in favor of the Mortgagee in order to effectuate the provisions
hereof, and the invalidity of any provision hereof in any jurisdiction shall not
affect the validity or enforceability of any such provision in any other
jurisdiction. The parties hereby agree that to the extent any provision hereof
is invalid or unenforceable in any jurisdiction, that this document will be
deemed to contain a substitute provision, as similar as possible in intent and
application to the invalid or unenforceable provision that meets any statutory
or other legal requirements in such jurisdiction required for the provision to
be given effect. Any reference herein contained to statute or Law of a state in
which no part of the Mortgaged Property is situated shall be deemed inapplicable
to, and not used in, the interpretation hereof.

 

9.8. Rights Cumulative. Each and every right, power and remedy herein given to
the Mortgagee shall be cumulative and not exclusive; and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and so often and in such order as may be deemed
expedient by the Mortgagee, and the exercise, or the beginning of the exercise,
of any such right, power or remedy shall not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy. No
delay or omission by the Mortgagee in the exercise of any right, power or remedy
shall impair any such right, power or remedy or operate as a waiver thereof or
of any other right, power or remedy then or thereafter existing.

 

9.9. Waiver of Covenants by Mortgagee. Any and all covenants in this Mortgage
may from time to time by instrument in writing signed by the Mortgagee be waived
to such extent and in such manner as the Mortgagee may desire, but no such
waiver shall ever affect or impair the Mortgagee’s rights and remedies or liens
and security interests hereunder, except to the extent specifically stated in
such written instrument.

 

9.10. Successors and Assigns.

 

9.10.1. This instrument is binding upon the Mortgagor, and the Mortgagor’s
heirs, successors and assigns, and shall inure to the benefit of the Mortgagee,
and their respective successors and assigns, and the provisions hereof shall
likewise be covenants running with the Lands.

 

22

 

  

9.10.2. The parties hereto agree that the Notes may be transferred without the
necessity for a notarial act of transfer thereof, and that any such transfer
shall carry with it into the hands of any future holder or holders of the Notes
full and entire subrogation of title in and to the Notes and to any and all
rights and privileges under this instrument herein granted to the Mortgagee, as
holder of the Notes. This Mortgage is for the benefit of the Mortgagee and for
such other Person or Persons as may from time to time become or be the holders
of any of the Secured Indebtedness, and this Mortgage shall be transferable and
negotiable, with the same force and effect and to the same extent as the Secured
Indebtedness may be transferable.

 

9.11. Article and Section Headings. The article and section headings in this
instrument are inserted for convenience and shall not be considered a part of
this Mortgage or used in its interpretation.

 

9.12. Counterpart. This Mortgage may be executed in any number of counterparts,
each of which shall for all purposes be deemed to be an original, and all of
which are identical except that, to facilitate recordation in any particular
county or parish, counterpart portions of Exhibit A which describe properties
situated in parishes or counties other than the county or parish in which such
counterpart is to be recorded may be omitted. Exhibit A might not be paginated
and any pagination might not be consecutive. Exhibit A may also contain language
indicating that it is attached to a document other than this Mortgage or that a
particular page is the end of Exhibit A, when neither is applicable. Such
language shall be ignored for the purposes of interpreting this Mortgage.

 

9.13. Special Filing as Financing Statement.

 

9.13.1. This Mortgage shall likewise be a Security Agreement and a Financing
Statement and Mortgagor, as debtor (the “Debtor”), hereby grants to the
Mortgagee, its successors and assigns, as secured party (hereinafter, the
“Secured Party”), a security interest in all personal Property, fixtures,
as-extracted collateral, accounts, equipment, inventory, contract rights and
general intangibles described or referred to in granting Sections 2.1.1 through
2.1.11 of Article II hereof and all proceeds and products from the sale, lease
or other disposition of the Mortgaged Property or any part thereof. The
addresses shown in Section 9.14 hereof are the addresses of the Debtor and
Secured Party and information concerning the security interest may be obtained
from the Secured Party at its address. Without in any manner limiting the
generality of any of the foregoing provisions hereof: (a) some portion of the
goods described or to which reference is made herein are or are to become
fixtures on the Lands described or to which reference is made herein; (b) the
minerals and the like (including oil and gas) included in the Mortgaged Property
and the accounts resulting from the sale thereof will be financed at the
wellhead(s) or minehead(s) of the well(s) or mine(s) located on the Lands
described or to which reference is made herein; and (c) this Mortgage is to be
filed of record, among other places, in the real estate records of each county
in which the Lands, or any part thereof, are situated, as a financing statement,
but the failure to do so will not otherwise affect the validity or
enforceability of this instrument.

 

9.13.2. The charter/file/organizational I.D. number of the Mortgagor is as set
forth on the cover page hereof.

 



23

 

 

9.13.3. The Mortgagee is authorized to complete and file financing statements
naming the Mortgagor as debtor.

 

9.13.4. Following the occurrence of any Event of Default specified in
Section 7.1, or at any time thereafter, in addition to all other rights, powers
and remedies herein conferred or conferred by operation of Law, the Mortgagee
shall have all of the rights and remedies of an assignee and secured party
granted by applicable Law, including but not limited to, the Code as then in
effect.

 

9.14. Notices. Whenever this Mortgage requires or permits any consent, approval,
notice, request, or demand from one party to another, the consent, approval,
notice, or demand must be in writing to be effective and shall be personally
delivered or sent to the party to be notified at the address or facsimile number
stated below (or such other address as may have been designated by written
notice by the party pursuant to this Section 9.14):

 



MORTGAGOR-DEBTOR   MORTGAGEE-SECURED PARTY       LILIS ENERGY, INC.   HEARTLAND
BANK 1900 Grant Street, #920   One Information Way, Suite 300 Denver, Colorado
80203   Little Rock, Arkansas 72202 Attention: Chief Financial Officer  
Attention: Greg White Telephone: 303-951-7920   Telephone: 501-734-0125



 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (the receipt thereof shall
be deemed to have been acknowledged upon the sending Person’s receipt of its
facsimile machine’s confirmation of successful transmission; provided that if
the day on which such facsimile is received is not a Business Day or is after
4:00 p.m. on a Business Day, then the receipt of such facsimile shall be deemed
to have been acknowledged on the next following Business Day), (ii) if given by
mail, three (3) Business Days after such communication is deposited in the mail
with first class postage prepaid, addressed as aforesaid, or (iii) if given by
any other means, when delivered at the address specified in this Section.

 

9.15. No Waiver by Mortgagee. No course of dealing on the part of Mortgagee, its
officers or employees, nor any failure or delay by Mortgagee with respect to
exercising any of its rights or remedies hereunder shall operate as a waiver
thereof nor shall the exercise or partial exercise of any such right or remedy
preclude the subsequent exercise thereof or the exercise of any other right or
remedy.

 

9.16. Governing Agreement. This Mortgage is made pursuant and subject to the
terms and provisions of the Credit Agreement. In the event of a direct conflict
between the terms and provisions of this Mortgage and those of the Credit
Agreement, the terms and provisions of the Credit Agreement shall govern and
control, except that if the two documents contain different formal definitions
for the same term or terms, the formal definition of such term or terms herein
shall be applicable in construing this Mortgage. The inclusion in this Mortgage
of provisions not addressed in the Credit Agreement shall not be deemed a
conflict, and all such additional provisions contained herein shall be given
full force and effect. The indemnification and releases contained herein are in
addition to any indemnification or releases contained in the Credit Agreement.

 



24

 

 

9.17. Drafting of Mortgage. Mortgagor declares that it has contributed to the
drafting of this Mortgage or has had the opportunity to have it reviewed by its
counsel before signing it and agrees that it has been purposefully drawn and
correctly reflects its understanding of the transaction that it contemplates.

 

9.18. Execution by Mortgagee; Corrections. The Mortgagee may at any time without
obtaining the consent of the Mortgagor execute this Mortgage (and have such
execution witnessed or acknowledged) for any purposes which it deems necessary
or appropriate and, if deemed appropriate, subsequently file this Mortgage of
record. Additionally, in the event it is determined that Exhibit A contains any
errors or inaccurate or incomplete descriptions of the Oil and Gas Leases and
Lands intended to be covered hereby or referred to in any Certificates of
Ownership Interests, the Mortgagee may, without obtaining the consent of the
Mortgagor, attempt to correct any such errors or omissions and make accurate and
complete any such inaccuracies, omissions or misdescriptions and, if deemed
appropriate, subsequently file or re-file this Mortgage of record.

 

9.19. Governing Law. This Mortgage is intended to be performed in the State of
Colorado and the substantive Laws of such State and or the United States of
America shall govern the validity, construction, enforcement and interpretation
of this Mortgage, except that to the extent that the Law of a State in which a
portion of Mortgaged Property is located (or which is otherwise applicable to a
portion of the Mortgaged Property) necessarily governs with respect to
procedural and substantive matters relating to the creation, perfection,
priority and enforcement of the liens, security interests and other rights and
remedies of the Mortgagee granted herein, the Law of such State shall apply as
to that portion of the Mortgaged Property located in (or which is otherwise
subject to the Laws of) such State.

 

9.20. Credit Agreement. This Mortgage shall be deemed to be encompassed by the
definition of “Security Documents” as such term is defined and used in any
Credit Agreement that may be in effect from time to time.

 

9.21. NOTICE: THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



25

 

 

IN WITNESS WHEREOF, the Mortgagor has executed or caused to be executed this
Mortgage as of the date first set forth above.

 

MORTGAGOR:         LILIS ENERGY, INC.,   a Nevada corporation         By:  
Name:   Title:

 

ACKNOWLEDGEMENT

 



STATE OF   §     § COUNTY OF   §



 

The foregoing instrument was acknowledged before me this ____ day of
January, 2015, by _________________, _________________ of Lilis Energy, Inc., a
Nevada corporation, on behalf of said corporation.

 



Witness my hand and seal.               Notary Public in and for the State of
_____ [NOTARIAL SEAL]   My Commission Expires:  _____________



 



 

 

 

EXHIBIT A
TO MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

This Exhibit A sets forth the description of certain Property interests covered
by the Mortgage in Carbon County, Wyoming. All of the terms defined in the
Mortgage are used in this Exhibit A with the same meanings given therein.

 

This Exhibit A and the Mortgage cover and include the following:

 

(a) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Mortgagor in and to the oil, gas and mineral leases
described herein and/or lands described in and subject to such oil, gas and
mineral leases (regardless, as to such leases and/or lands, of any surface
acreage and/or depth limitations set forth in any description of any of such
oil, gas and mineral leases), and all right, title and interest, whether now
owned and existing or hereafter acquired or arising, of Mortgagor in and to any
of the oil, gas and minerals in, on or under the lands, if any, described on
this Exhibit, including, without limitation, all contractual rights, fee
interests, leasehold interests, overriding royalty interests, non-participating
royalty interests, mineral interests, production payments, net profits interests
or any other interest measured by or payable out of production of oil, gas or
other minerals from the oil, gas and mineral leases and/or lands described
herein; and

 

(b) All of the foregoing interests of Mortgagor as such interests may be
enlarged by the discharge of any payments out of production or by the removal of
any charges or encumbrances, together with all interests, whether now owned and
existing or hereafter acquired or arising, of Mortgagor in, to and under or
derived from all renewals and extensions of any oil, gas and mineral leases
described herein, it being specifically intended hereby that any new oil and gas
lease (i) in which an interest is acquired by Mortgagor after the termination or
expiration of any oil and gas lease, the interests of Mortgagor in, to and under
or derived from which are subject to the lien and security interest hereof, and
(ii) that covers all or any part of the Property described in and covered by
such terminated or expired leases, shall, to the extent, and only to the extent
such new oil and gas lease may cover such Property, be considered a renewal or
extension of such terminated or expired lease; and

 

(c) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Mortgagor in, to and under or derived from any
operating, farmout and bidding agreements, assignments and subleases, whether or
not described in this Exhibit, to the extent, and only to the extent, that such
agreements, assignments and subleases (i) cover or include any present right,
title and interest of Mortgagor in and to the leases and/or lands described in
this Exhibit, or (ii) cover or include any other undivided interests now or
hereafter held by Mortgagor in, to and under the described leases and/or lands,
including, without limitation, any future operating, farmout and bidding
agreements, assignments, subleases and pooling, unitization and communitization
agreements and the units created thereby (including, without limitation, all
units formed under orders, regulations, rules or other official acts of any
governmental body or agency having jurisdiction) to the extent and only to the
extent that such agreements, assignments, subleases, or units cover or include
the described leases and/or lands; and

 



 

 

 

(d) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Mortgagor in, to and under or derived from all presently
existing and future advance payment agreements, oil, casinghead gas and gas
sales, exchange and processing contracts and agreements, including, without
limitation, those contracts and agreements that are described on this Exhibit,
to the extent, and only to the extent, those contracts and agreements cover or
include the described leases and/or lands; and

 

(e) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Mortgagor in, to and under or derived from all existing
and future permits, licenses, easements and similar rights and privileges that
relate to or are appurtenant to any of the described leases and/or lands.

 

Notwithstanding the intention of the Mortgage to cover all of the right, title
and interest of Mortgagor in and to the described leases and/or lands, whether
now owned and existing or hereafter acquired or arising, Mortgagor hereby
specifically warrants and represents that the interests covered by this Exhibit
are not greater than the working interest nor less than the net revenue
interest, overriding royalty interest, net profit interest, production payment
interest, royalty interest or other interest payable out of or measured by
production set forth in connection with each oil and gas well described in this
Exhibit. In the event Mortgagor owns any other or greater interest, such
additional interest shall also be covered by and included in the Mortgage.

 

Any reference herein to Wells or Units is for warranty of interest,
administrative convenience and identification and is not intended to limit or
restrict the right, title, interest of properties covered by the Mortgage and
all of Mortgagor’s right, title and interest in the Lands, Subject Interests and
Mortgaged Property described herein are and shall be subject to the Mortgage,
regardless of the presence of any Units or Wells not herein referenced.

 

The Leases covered by the Mortgage shall include all leases and force pooled
interests now or thereafter owned by Mortgagor included within the geographic
areas set forth in this Exhibit whether or not the schedules of leases included
in this Exhibit list all such leases.

 

No depth limitation exception contained in any description of leases and other
real Property interests set forth in this Exhibit shall exclude from the grants
of the Mortgaged Property and collateral contained in the Mortgage any depth
owned by Mortgagor within the geographic area described in this Exhibit for such
leases and other real Property interests.

 



 

 

 

The designation “Working Interest” or “W.I.” when used in this Exhibit means an
interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation “Net
Revenue Interest” or “N.R.I.” means that portion of the production attributable
to the owner of a working interest after deduction for all royalty burdens,
overriding royalty burdens or other burdens on production, except severance,
production, and other similar taxes. The designation “Overriding Royalty
Interest” or “ORRI” means an interest in production which is free of any
obligation for the expense of exploration, development, and production, bearing
only its pro rata share of severance, production, and other similar taxes and,
in instances where the document creating the overriding royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing, or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. The designation “Royalty Interest”
or “RI” means an interest in production which results from an ownership in the
mineral fee estate or royalty estate in the relevant land and which is free of
any obligation for the expense of exploration, development, and production,
bearing only its pro rata share of severance, production, and other similar
taxes and, in instances where the document creating the royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.

 

The references to book or volume and page herein refer to the recording location
of each respective Mortgaged Property described herein in the county/parish
where the land covered by the Mortgaged Property is located.

 

This Mortgage covers all lands, leases and properties of the Mortgagor, whether
now owned or hereafter acquired, located in any county/parish identified
elsewhere in this Exhibit or located in any county/parish wherein this Mortgage
has been recorded.

 

(Exhibit A continues on next page)

 

 

 



 

 